        Case 9:21-cv-00091-DWM Document 1 Filed 08/17/21 Page 1 of 6



Matthew B. Hayhurst
William T. Casey
BOONE KARLBERG P.C.
201 West Main, Suite 300
P. O. Box 9199
Missoula, MT 59807-9199
Telephone: (406) 543-6646
Facsimile: (406) 549-6804
mhayhurst@boonekarlberg.com
wcasey@boonekarlberg.com
Attorneys for Defendant Jayco, Inc.

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

LELANI R. SNYDER and JOSEPH P.            Case No.:
MANISCALCO,

             Plaintiffs,                  NOTICE OF REMOVAL

v.

MERCEDES-BENZ USA, LLC,
a Foreign Limited Liability Company
and JAYCO, INC.,
a Foreign Profit Corporation,

             Defendants.

      In accordance with 28 U.S.C. §§ 1331, 1332(a), 1441, and 1446, and D.

Mont. L. R. 3.3, Defendant Jayco, Inc. hereby removes to this Court the state court

action described below.
           Case 9:21-cv-00091-DWM Document 1 Filed 08/17/21 Page 2 of 6



                        NOTICE OF REMOVAL IS TIMELY

      1.       Plaintiffs filed a civil action against Defendant Jayco, Inc. on July 2,

2021, in the Montana Fourth Judicial District Court, Missoula County, entitled

Lelani R. Snyder and Joseph P. Maniscalco v. Mercedes-Benz USA, LLC, a

Foreign Limited Liability Company and Jayco, Inc., a Foreign Profit Corporation,

Cause No. DV-21-802.

      2.       On or about July 19, 2021, Plaintiffs served a Summons and

Complaint with exhibits on Defendant Jayco, Inc. Copies of the Summons and

Complaint with exhibits are attached as Exhibit A, pursuant to 28 U.S.C. §

1446(a). Exhibit A contains all process, pleadings and orders Defendant received

from Plaintiffs in this action as of the date of this Notice.

      3.       Pursuant to 28 U.S.C. § 1446(b), Defendant Jayco, Inc. filed the Notice

of Removal within thirty (30) days of service of Plaintiffs’ Complaint. Removal is

therefore timely.

                      DIVERSITY JURISDICTION APPLIES

      4.       Pursuant to 28 U.S.C. § 1332, the United States District Court for the

District of Montana has original jurisdiction over this action, and removal to this

Court is appropriate based on diversity jurisdiction. This is a civil action between

citizens of different states and the amount in controversy, as alleged by Plaintiffs,

exceeds $75,000.00, exclusive of interest and costs. 28 U.S.C. §§ 1332 and 1441.



                                             2
           Case 9:21-cv-00091-DWM Document 1 Filed 08/17/21 Page 3 of 6



      5.       This Court has diversity jurisdiction, pursuant to 28 U.S.C. § 1332, for

the following reasons:

      a.          This is a civil action.

      b.          Plaintiffs seek damages of $102,220.00, excluding interest and

costs. (See Complaint, ¶ 37; Complaint, Prayer for Relief; Purchase Agreement,

attached to Complaint as Exhibit A.)

      c.          Plaintiffs are citizens of the state of Wyoming. That is, Plaintiffs’

domicile—or permanent residence—is in Wyoming, as evidenced by the following:

1) Plaintiffs own the subject property in Cody, Wyoming; and 2) Plaintiffs’ home

address at all material times, as provided in the Complaint, is in Cody, Wyoming.

(See Complaint, ¶ 1.)

      d.          Defendant Jayco, Inc. is a corporation incorporated under the

laws of Indiana, with its principal place of business in the state of Indiana. Thus,

Defendant Jayco, Inc. is a citizen of the state of Indiana.

      e.          Defendant Mercedes-Benz USA, LLC is a Delaware limited liability

company with its principal place of business in Georgia. “[A]n LLC is a citizen of

every state of which its owners/members are citizens.” Johnson v. Columbia Props.

Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Mercedes-Benz USA, LLC’s sole

member is Daimler North America Corporation (“Daimler”), a Delaware corporation




                                             3
            Case 9:21-cv-00091-DWM Document 1 Filed 08/17/21 Page 4 of 6



with its principal place of business in Michigan.1 Thus, Daimler is a citizen of

Delaware and Michigan, and accordingly, for purposes of diversity jurisdiction,

Mercedes-Benz, LLC, is also a citizen of Delaware and Michigan.

                 FEDERAL QUESTION JURISDICTION APPLIES

       6.       Pursuant to 28 U.S.C. § 1331, this Court also has original jurisdiction

over this matter due to Plaintiffs’ claim that Defendant violated the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301 et seq. (See Complaint, ¶¶ 28–38.)

Plaintiffs’ claim exceeds the amount in controversy limit of $50,000. 15 U.S.C. §

2310(d)(3)(B). This Court can properly exercise original, federal question

jurisdiction over this action. See, e.g., Kelly v. Fleetwood Enters., 377 F.3d 1034,

1037 (9th Cir. 2004).

            REMOVAL TO THIS DISTRICT AND DIVISION IS PROPER

       7.       Pursuant to 28 U.S.C. §§ 1331, 1332(a), 1441 and 1446, removal of the

above-captioned state court action to the United States District Court for the District

of Montana, Missoula Division is appropriate.




1
  See Munoz v. Mercedes-Benz USA, LLC, No. SACV 19-1857 JVS (JDEx), 2019 U.S. Dist.
LEXIS 205597, at *2 (C.D. Cal. Nov. 26, 2019); Washington v. Mercedes-Benz USA, LLC, No.
CV 20-03133-CJC(KSx), 2020 U.S. Dist. LEXIS 100467, at *4 (C.D. Cal. June 3, 2020); See,
e.g., Mercedes-Benz United States, LLC v. Kaisha, Civil Action No. 18-13764 (SRC), 2018 U.S.
District LEXIS 209448 (D.N.J. Dec. 12, 2018).


                                             4
            Case 9:21-cv-00091-DWM Document 1 Filed 08/17/21 Page 5 of 6



       8.       This C ourt is the District Court of the United States for the district

and division embracing the place where the state court action is currently pending

and is, therefore, the appropriate court for removal pursuant to 28 U.S.C. § 1441(a).

              NOTICE TO ADVERSE PARTIES AND STATE COURT

       9.       Pursuant to 28 U.S.C. § 1446(a) and (d) and D. Mont. L. R. 3.3,

Defendant Jayco, Inc. is filing a copy of this Notice of Removal with the Clerk of

Montana Fourth Judicial District Court, Missoula County, where the action is

currently pending.

       10.      Pursuant to 28 U.S.C. § 1446(d), Defendant Jayco, Inc. is also

providing written notice to Plaintiffs of this filing by and through their attorney

of record.

       11.      Pursuant to 28 U.S.C. § 1146(b)(2)(A), Defendant Mercedes-Benz,

LLC, has been served and consents to removal.2

                             RESERVATION OF RIGHTS

       12.      Defendant Jayco, Inc. reserves the right to amend or supplement this

Notice of Removal.




2
 Consort v. Nw. Corp., No. CV 20-10-BU-SEH, 2020 U.S. Dist. LEXIS 48025, at *2 (D. Mont.
Mar. 19, 2020) (quoting Mitchell v. Paws Up Ranch, LLC, 597 F. Supp. 2d 1132, 1135 (D. Mont.
2009)).



                                             5
        Case 9:21-cv-00091-DWM Document 1 Filed 08/17/21 Page 6 of 6



      13.    Defendant Jayco, Inc. does not intend to file an answer or first

appearance, or otherwise waive any affirmative defenses, by filing this Notice of

Removal and reserves all defenses.

      WHEREFORE, pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, and

D. Mont. L. R. 3.3, Jayco, Inc. respectfully requests that the above captioned

action, now pending in the Montana Fourth Judicial District Court, Missoula

County, be removed to the United States District Court for the District of Montana,

Missoula Division.


DATED: August 17, 2021
                                              BOONE KARLBERG P.C.

                                              /s/Matthew B. Hayhurst
                                              Matthew B. Hayhurst
                                              William T. Casey
                                              Attorneys for Defendant Jayco, Inc.




                                          6
